Exhibit 10.9

 

LOAN NUMBER    LOAN NAME    ACCT. NUMBER    NOTE DATE    INITIALS 9549601   
MANITEX
LOAD KING, INC.    0000423612-01    11/2/11    RS NOTE AMOUNT    INDEX
(w/Margin)    RATE    MATURITY DATE    LOAN PURPOSE $400,000.00    Index 12-
Monthly Avg 5
Year Treasury
plus 4.000%    6.250%    11/2/18    Commercial

Creditor Use

Only

PROMISSORY NOTE

(Commercial – Single Advance)

 

DATE AND PARTIES. The date of this Promissory Note (Note) is November 2, 2011.
The parties and their addresses are:

LENDER:

HOME FEDERAL BANK

225 S MAIN AVE

SIOUX FALLS, SD 57104

Telephone: (605) 336-2470

BORROWER:

MANITEX LOAD KING, INC.

a Michigan Corporation

701 E ROSE STREET

ELK POINT, SD 57025

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Note, individually and together. “You” and “Your” refer to the Lender.

B. Note. Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.

E. Property. Property is any property, real or personal, that secures my
performance of the obligations of this Loan.

F. Percent. Rates and rate change limitations are expressed as annualized
percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the
United States of America.

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 1



--------------------------------------------------------------------------------

2. PROMISE TO PAY. For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, the principal sum
of $400,000.00 (Principal) plus interest from November 2, 2011 on the unpaid
Principal balance until this Note matures or this obligation is accelerated.

3. INTEREST. Interest will accrue on the unpaid Principal balance of this Note
at the rate of 6.250 percent (Interest Rate) until November 2, 2016, after which
time it may change as described in the Variable Rate subsection.

A. Interest After Default. If you declare a default under the terms of the Loan,
including for failure to pay in full at maturity, you may increase the Interest
Rate otherwise payable as described in this section. In such event, interest
will accrue on the unpaid Principal balance of this Note at a rate equal to the
rate in effect prior to default, plus 3.000 percent, for so long as such default
continues or is waived.

B. Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is
authorized by the South Dakota usury laws under S.D. Codified Laws Ann. §§
54-3-13 and 54-3-14.

D. Accrual. Interest accrues using an Actual/360 days counting method.

E. Variable Rate. The Interest Rate may change during the term of this
transaction.

(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: Monthly average yield on 5 year Constant Maturity of
U.S. Treasury Securities.

The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on this Note will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers. If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice.

(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change November 2, 2016 and every 5 years
thereafter.

(3) Calculation Of Change. On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 4.000 percent. The result of this
calculation will be rounded up to the nearest .001 percent. Subject to any
limitations, this will be the Interest Rate until the next Change Date. The new
Interest Rate will become effective on each Change Date. The Interest Rate and
other charges on this Note will never exceed the highest rate or charge allowed
by law for this Note.

(4) Limitations. The Interest Rate changes are subject to the following
limitations:

(a) Lifetime. The Interest Rate will never be less than 5.000 percent.

(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments will change.

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 2



--------------------------------------------------------------------------------

4. PAYMENT. I agree to pay this Note in 84 payments. A payment of $5,908.91 will
be due December 2, 2011, and on the 30th day of each month thereafter. I will
make 60 scheduled payments of this amount. The scheduled payment amount may then
change every 60 payments thereafter. Changes in the Interest Rate will not
affect the scheduled payment amount during these periods. With each scheduled
payment change the payment amount will be adjusted to reflect changes in the
Interest Rate during the remaining term of this Note. In addition, changes to
the scheduled payment amounts are subject to changes in the Interest Rate as
described in the Variable Rate subsection of this Note. A final payment of the
entire unpaid balance of Principal and interest will be due November 2, 2018.

Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.

If the amount of a scheduled payment does not equal or exceed interest accrued
during the payment period the unpaid portion will be added to, and will be
payable with, the next scheduled payment.

Each payment I make on this Note will be applied first to interest that is due
then to principal that is due, and finally to any charges that I owe other than
principal and interest. If you and I agree to a different application of
payments, we will describe our agreement on this Note. You may change how
payments are applied in your sole discretion without notice to me. The actual
amount of my final payment will depend on my payment record.

5. PREPAYMENT. I may prepay this Loan in full or in part at any time. Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.

6. LOAN PURPOSE. The purpose of this Loan is REFINANCE TEREX.

7. ADDITIONAL TERMS. BORROWER SHALL PROVIDE LENDER WITH ANNUAL FINANCIAL
STATEMENTS WITHOUT FOOTNOTES

8. SECURITY. The Loan is secured by separate security instruments prepared
together with this Note as follows:

 

Document Name

   Parties to Document

Security Agreement—MANITEX

LOAD KING, INC.

   MANITEX LOAD KING, INC.

9. DEFAULT. I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:

A. Payments. I fail to make a payment in full within 15 days of when due.

B. Insolvency or Bankruptcy. The dissolution or appointment of a receiver by or
on behalf of, application of any debtor relief law, the assignment for the
benefit of creditors by or on behalf of, the voluntary or involuntary
termination of existence by, or the commencement of any proceeding under any
present or future federal or state insolvency, bankruptcy, reorganization,
composition or debtor relief law by or against me or any co-signer, endorser,
surety or guarantor of this Note or any other obligations I have with you which
is not stayed or dismissed within 60 days.

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 3



--------------------------------------------------------------------------------

C. Business Termination. I dissolve, reorganize, end my business or existence.

D. New Organizations. Without your written consent, I merge into, or consolidate
with an entity; materially change my legal structure.

E. Failure to Perform. I fail, in a material manner, to perform any condition or
to keep any promise or covenant of this Note which failure continues for a
period of 15 days after notice by you of such failure.

F. Other Documents. A default occurs under the terms of any other Loan Documents
and such default continues for a period of 15 days.

G. Other Agreements. I am in default on any other debt or agreement I have with
you.

H. Misrepresentation. I make any written statement or provide any financial
information that is materially untrue, inaccurate, or conceals a material fact
at the time it is made or provided.

I. Judgment. I fail to satisfy or appeal any judgment against me in excess of
$500,000.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

K. Name Change. I change my name without notifying you and you suffer a loss as
a result of such failure.

L. Property Transfer. I transfer all or a substantial part of my property.

M. Property Value. You determine in good faith that the value of the Property is
materially impaired.

N. Material Change. I will notify you if there is a material change in the
ownership of my business.

10. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any material lien, encumbrance, transfer or sale
of all or any part of the Property except any lien created in connection with
borrowings from the State of South Dakota Board of Economic Development or
Comerica. This right is subject to the restrictions imposed by federal law (12
C.F.R. 591), as applicable.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment and demand.

A. Additional Waivers By Borrower. In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.

(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of
set-off.

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 4



--------------------------------------------------------------------------------

(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.

(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing or relating to this
Note (other than the guaranty).

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.

12. REMEDIES. After I default, and the expiration of a 30 day cure period, you
may at your option do any one or more of the following.

A. Acceleration. You may make all or any part of the amount owing by the terms
of this Note immediately due.

B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the balance owing under the terms of this Note, and
accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of this Note against any right I have to
receive money from you.

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of this
Note” means the total amount to which you are entitled to demand payment under
the terms of this Note at the time you set-off.

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay this Note, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an
Event of Default, and the expiration of a 30 day cure period, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 5



--------------------------------------------------------------------------------

protection of your rights and remedies under this Note or any other Loan
Document. Expenses include, but are not limited to, court costs and other legal
expenses, including any reasonable attorney’s fees if allowed by law. These
expenses are due and payable immediately. If not paid immediately, these
expenses will bear interest from the date of payment until paid in full at the
highest interest rate in effect as provided for in the terms of this Note. All
fees and expenses will be secured by the Property I have granted to you, if any.
In addition, to the extent permitted by the United States Bankruptcy Code, I
agree to pay the reasonable attorneys’ fees incurred by you to protect your
rights and interests in connection with any bankruptcy proceedings initiated by
or against me.

14. COMMISSIONS. I understand and agree that you (or your affiliate) will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Note is in effect:

A. Power. I am in good standing in South Dakota. I have the power and authority
to enter into this transaction and to carry on my business or activity as it is
now being conducted and, as applicable, am qualified to do so in South Dakota.

B. Authority. The execution, delivery and performance of this Note and the
obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you
I have not changed my name or principal place of business within the last 2
years and have not used any other trade or fictitious name in the last 2 years.
I will preserve my existing name, trade names and franchises.

16. INSURANCE. I agree to obtain the insurance described in this Loan Agreement.

A. Property Insurance. I will insure or retain insurance coverage on the
Property and abide by the insurance requirements of any security instrument
securing the Loan.

B. Flood Insurance. Flood insurance is not required at this time. It may be
required in the future should the property be included in an updated flood plain
map. If required in the future, I may obtain flood insurance from anyone I want
that is reasonably acceptable to you.

C. Insurance Warranties. I agree to purchase any insurance coverages that are,
in the amounts that, in my judgment are reasonably prudent. I will provide you
with continuing proof of coverage. I will have the insurance company name you as
loss payee on any insurance policy. You will apply the insurance proceeds toward
what I owe you on the outstanding balance. I agree that if the insurance
proceeds do not cover the amounts I still owe you, I will pay the difference. I
will keep the insurance until all debts secured by this agreement are paid.

17. APPLICABLE LAW. This Note is governed by the laws of South Dakota, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 6



--------------------------------------------------------------------------------

18. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me, my successors, heirs and assigns.

19. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note and the
other Loan Documents are the complete and final expression of the agreement. If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable. No
present or future agreement securing any other debt I owe you will secure the
payment of this Loan if, with respect to this loan, you fail to fulfill any
necessary requirements or limitations of Sections 19(a), 32 or 35 of Regulation
Z or if, as a result, this Loan would become subject to Section 670 of the John
Warner National Defense Authorization Act for Fiscal Year 2007.

20. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

21. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
will provide you any correct financial statements without footnotes. I agree to
sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this
Loan and to confirm your lien status on any Property. Time is of the essence.

22. CREDIT INFORMATION. I agree to supply you with whatever business information
you reasonably request. You will make requests for this information without
undue frequency, and will give me reasonable time in which to supply the
information.

23. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expenses, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.

24. SIGNATURES. By signing under seal, I agree to the terms contained in this
Note. I also acknowledge receipt of a copy of this Note.

 

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 7



--------------------------------------------------------------------------------

24. SIGNATURES. By signing under seal, I agree to the terms contained in this
Note. I also acknowledge receipt of a copy of this Note.

BORROWER:

MANITEX LOAD KING, INC.

By /s/ David H. Gransee                                                  (Seal) 
None

DAVID H GRANSEE, VICE PRESIDENT

 

MANITEX LOAD KING, INC.       South Dakota Promissory Note       Initials
SD/4susiksmi00216900007756012100511N    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 8